The Honorable Sam Baxter       Opinion No. H-873
Criminal District Attorney
Harrison County                Re: Whether several school
P. 0. BOX 716                  districts may use proceeds
Marshall, Texas '75670         of the county permanent school
                               fund to construct a jointly-
                               owned vocational school.
Dear Mr. Baxter:
     You have asked whether the independent school districts
of Harrison County may use the proceeds distributed to them
by the Commissioner's Court pursuant to sale of Permanent
School Fund land under article 7, section 6b of the Texas
Constitution to finance the building of a countywide voca-
tional school to be owned and operated by, and for the use
of, all the school districts participating.
     In response to your earlier request in A~ttorneyGeneral
Opinion H-391 (1974), we determined that,the County Commis-
sioner's Court has clear constitutional and statutory power
to sell land belonging to the County Permanent School Fund.
Tex. Const. art. 7, SS 6, 6b; Education Code 55 17.81, 17.82.
The distribution is subject to express restrictions pursuant
to article 7, section 6b of the Texas Constitution:
          [Alny county, acting through the commis-
          sioners court, may reduce the county
          permanent school fund of that county and
          may distribute the amount of the reduc-
          tion to the independent and commOn school
          districts of the county --
                                  on a per scholastic
          basis to be used solely for the purpose of
          Fng      bonded indebtedness of those
          dlstrlctsorfor
                    --     making permanent improve-
          ments. . . . (Bmphasis added).




                             p. 3679
The Honorable Sam Baxter - page 2 (H-873)


Although we determined in Attorney General Opinion H-391
that the constitutional funds could not be returned to the
county for it to use in establishing a countywide vocational
school, we indicated that there might be ways in which the
funds could be used to benefit vocational school programs.

     You now ask:
          May the independent school districts of
          Harrison County use proceeds distributed
          to them by the Commissioner's Court of
          Harrison County pursuant to the sale of
          Permanent School Fund land under the
          Texas Constitution, to finance the
          building of a county-wide vocational
          school to be owned and operated by, and
          for the use of, all the school districts
          participating?
     The Constitution does not prohibit the joint construc-
tion of the permanent improvements by several school districts
under article 7, section 6b; furthermore, the Education Code
specifically provides~for joint efforts between school districts
where vocational schools are involved. The Education Code
recognizes that an accumulation of school districts may
provide for the joint construction and operation of a
countywide vocational school
          [wlhere any public school district or
          accumulation of districts of this state
          operates e D Fan area vocational school
          D   e and/or which participates in such
                  .

          a designated area vocational school
          program, its annual county available
          school fund apportionment, if any, shall
          be employed in the operation of such school
          and/or in financing facilities therefor. . . ~
          Education Code 9 20.481. (Emphasis added).




                         p. 3680
The Honorable Sam Baxter - page 3 (H-873)


Thus, section 20.481 contemplates joint financing of facil-
ities of area vocational schools. Since the "county available
fund" mentioned in section 20.481 is generated from the
county permanent school fund , we believe it follows that the
proceeds from the distribution of the permanent fund may
also be used for joint projects such as the construction of
an area vocational school. The vocational school you
propose would be operated by the boards of trustees of the
school districts who are "authorized and empowered to conduct
and supervise" the administration and governance of the
vocational school; furthermore, the board of trustees of a
school district may also elect to contract with another
school district "to provide vocational classes for students
in the district." Education Code 88 21.111(a), 21.1111(a).
See Interlocal Cooperation Act, V.T.C.S., art. 4413(32c).
-
                    SUMMARY
         Article 7, section 6b of the Texas Con-
         stitution does not prohibit the use of
         proceeds realized from the sale of
         County Permanent School Fund lands
         and distributed to the school districts
         of the county to construct a vocational
         school facility jointly owned by the
         school districts.
                              Very truly yours,



                              Attorney General of Texas




                     t Assistant


C. ROBERT HEATH, Chairman
Opinion Committee
jwb



                            p. 3681